Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 2/12/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/21 has been entered.

Reasons for Allowance
	Claims 1, 3-6, and 8-26 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Hogan (US 7516765 B2) and Ek (US 6223924 B1).  


	As to independent claim 1, Hogan discloses an apparatus comprising: 

    PNG
    media_image1.png
    460
    509
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    290
    296
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    325
    346
    media_image3.png
    Greyscale
 	(a) a cover 5 for a container 2 (cap 5, container 2, Fig.1;Col.3,ll.40,42-43) for receiving enteral nutrition solutions (Fig.1-6 Col.3,ll.38); and 	(b) an opening device 20 arranged on inner side of cover 5 (cutting device 20 Fig.2-6 Col.3,ll.63-64) to cut into a covering 3 (foil closure 3 Col.3,ll.41) disposed at an opening of the container 2 (Fig.1;Col.3,ll.63-67);
	 	
	wherein the cover 5 includes  		(a)(i) a connecting device (threads of screw cap 5 [Col.3,ll.42-44]; for connection to a connection partner (threads of container 2 for connecting to for definition of term connecting device as threads of cover/cap, see Applicants’ Specification, p.10,ll.7-10]; and
	 	(a)(ii) a connection piece 22 Fig.2 [liquid inlet 22 Col.4,ll.36-44] for the connection of a hose line [as capable of being connected to hose as connection inlet 22 for enteral liquid Col.4,ll.36-44] [for definition of term connection piece as threads of container, see Applicants’ Specification, p.10,ll.7-10];  	wherein the (b) opening device 20 comprises: 	 	(b)(i) a 1st part 16 (as at least inlet 16 Fig.2 Col.4,ll.35] being connected to the cover 4/5 Fig.2 [where housing 24 with projections 36 are inserted to fit by friction fit over inlet 16 Fig.2,6 Col.4,ll.32-36]; and
  		(b)(ii) a 2nd part 20 and comprising a cutting knife 34 and in operation, the cutting knife punctures the covering (as cutting device 20 Fig.2-6 Col.4,ll.8-36, comprising: head 26 Col.4,ll.6-7; projection 28 Col.4,ll.11 with cutting knife/blade 34 Col.4,ll.3,22; housing 24 Col.4,ll.12; and projections 36 Fig.2-6 Col.4,ll.8-36 Fig.2-6 Col.4,ll.3-36]; being connected to the 1st part 16 Fig.2 Col.4,ll.32-35]; 
	wherein the (b) opening device transistions between: 		 	a starting state [where projections 36 of housing 24 of 2nd part cutting device 20 forming a friction fit with 1st part 16 Col.4,ll.32-35]; and  			an opening state, wherein the 2nd part 20 is movable relative to the 1st part 24 [where 2nd part 20 is movable relative to 1st part 16 by screwing open through foil closure 3 for feed of enteral liquid from container 2 Col.4,ll.40-43 via drip chamber 6 with connection line 8 Fig.1 Col.3,ll.45-49].

 	As to dependent claims 3-6, 9, 14, and 17-18, Ek teaches an apparatus 1 Fig.1-9 [reclosable opening device 1 Col.5,ll.34-35; Col.5 to Col.8], comprising: 
	(a) a cover 4 [as reclosable cap 4 Fig.1-9 Col.4,ll.62, as further claimed below] [capable of being used] for a container 50 for receiving enteral nutrition solutions [for packages for pourable food products Col.5,ll.33-34]; and
(b) an opening device 18 [at least cutter 18 Fig.1,5 Col.7,ll.7-8]; that is arranged on an inner side of the (a) cover 4 Fig.1 [Col.5,ll.62-65];

    PNG
    media_image4.png
    410
    831
    media_image4.png
    Greyscale
 	wherein the (a) cover 4 includes: (a)(i) a connecting device 5 [threads 5 Fig.1 Col.5,ll.63-64] for connection to a connection partner 3 [threads 3 on frame 2 Fig.1 Col.5,ll.62-63] on the container 50 [where threads 5 of cover 4 connect with threads 3 of frame 2, where lower periphery of frame 2 is integral with (as attached by adhesive or welded to) container 50 Fig.1 Col.5,ll.35-39];
 	wherein the (b) opening device comprises: (b)(i) a 1st part [as portion of frame 2 attached to hinge 19 Fig.1 Col.7,ll.8-9] being connected to the cover 4 [where 1st part/frame 2 portion connected to cover 4 via threads 3 and 5 Fig.1 Col.5,ll.62-66]; and (b)(ii) a 2nd part 18 (as at least cutter 18 Col.7,ll.1-45 Fig.1,5 Col.7,ll.7-8] and comprising a blade 24 [cutting teeth 24 Col.7,ll.30]; 
 	wherein the (b) opening device 18/19 transistions between:  		a starting state Fig.1 [unopened condition Col.6,ll.25-32]; and 

    PNG
    media_image5.png
    232
    235
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    217
    194
    media_image6.png
    Greyscale
 		an opening state Fig. 8, wherein the 2nd part 18 is movable relative to the 1st part (frame 2 portion as above) [where 2nd part 18 moved via hinge 19 relative to 1st part/frame 2 portion Fig.8 annotated above Col.8,ll.10-15]. 	wherein:		(as per claims 3-6) the apparatus further comprises at least one fixing element (24a and/or 24b Fig.2 Col.7,ll.31-38) and a hinge 19 Fig.1,5,8, wherein in the starting state Fig.1 (as presented above), the at least one fixing element 24a/24b fixes the 1st part (frame 2 portion adjacent 19) and 2nd part 18 together Fig.2 Col.7,ll.31-38, and wherein the hinge 19 connects the 1st part (frame 2 portion adjacent 19) and the 2nd part 18 independently of the at least one fixing element (frame 2 portion adjacent 19) (where hinge 19 connected directly to 1st part 18 and 2nd part Col.7,ll.7-9; and fixing element (24a/24b independently attached to arm 22 of 2nd part 18 and separately to frame 2 Fig.2 Col.7,ll.31-35); and (as per claim 4) the hinge element 19 acts on a 1st end region (adjacent 19) of the 2nd part 18 Fig.1,8; 		(as per claims 9 and 18) (depending from claim 1) the apparatus further  that connects the 1st  part (frame 2 portion adjacent 19 Fig.1,8) and the 2nd part 18 together in the starting state (24a/24b attached to arm 22 of 2nd part 18 and separately to frame 2 Fig.1,2 Col.7,ll.31-35),  			wherein a retaining force that retains the 1st part in the cover [where 1st part/frame 2 portion connected to cover 4 via threads 3 and 5 Fig.1 Col.5,ll.62-66] is greater than a force that is required to release the connection [between the 1st and 2nd parts], which is brought about via the fixing element 24a/24b, between the 1st and 2nd parts [where cover 4 remains connected when threads engaged Col.5,ll.62-65 to fixing element 24a/24b attached to frame 2 Col.7,ll.33, while fixing element 24a/24b can disengage with 2nd part 18 Col.7,ll.34-35],  			the at least one fixing element 24a/24b has a cross section which tapers starting from the 1st part (frame portion adjacent 19) in the direction of the 2nd part 18 of the opening device (where fixing element 24a/24b tapers from connection to frame 2 in direction of 2nd part 18 Fig.2];	 	 	(as per claim 14) the 1st part (frame 2 portion adjacent 19 Fig.1) connects to the cover 4, in a force fitting manner [where threads 5 of cover 4 connect a force fitting manner via threads 3 of frame 2 Fig.1 Col.5,ll.62-65]; and		(as per claim 17) the 2nd part (frame 2 adjacent 19, as presented above) is connected permanently to the 1st part 18 (where 18, 19, and adjacent frame 2 are integral Col.7,ll.5-9).

 	However, as to independent claim 1, Hogan and/or Ek fail to teach or fairly suggest the combination of wherein: 		the second part [of the opening device] comprises a first end region, a second end region, a displacer, and a cutting knife; 		the cutting knife comprises a blade having a tip and a cutting edge, the tip being at the second end region and the cutting edge extending away from the tip along a line between the second end region and the first end region; 		the displacer comprises a wing that extends laterally outward from the blade along a plane that is perpendicular to the line and that widens in a direction of the the wing pushes the covering laterally, thereby increasing the size of the opening formed by the cutting edge. 	
 	As presented on pages 7-10 of the 1/11/21 After Final Amendment (entered with the 2/12/21 RCE), it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hogan and/or Ek, and one of skill would have not been motivated to, provide the above combination, where Hogan and/or Ek, fail to teach or suggest the combination of: 		(i) a second part of the opening device comprising all of 1st and 2nd end regions, a displacer, and a cutting knife; 		(ii) the blade tip at the second end region and the cutting edge extending away from the tip along a line between the 1st and 2nd regions; 		(iii) a displacer comprising a wing extending laterally outward from the blade along a plane perpendicular to the line and that widens in a direction of the first end region; where the wing’s width at the first region is greater that at the second end region; and 		(iv) in operation the wing pushes the covering laterally increasing the size of the opening formed by the cutting edge.   	It would not have been obvious to one ordinary skill in the art as of the effective filing date, and one of skill would not have been motivated, to modify the teachings of Hogan and/or Ek to provide the above combination, where Hogan and/or Ek do not teach or fairly suggest the recited second part of the opening device comprising the combination of the 1st and 2nd regions, a displacer, cutting knife, blade tip, displacer, and wing, in the arrangement and providing the functions, as recited in claim 1.  

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

						Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781